Deen, Chief Judge.
These armed robbery convictions are appealed on the general grounds only. The testimony is ample, and the case is well summarized by the argument of counsel for the state, which we quote in its entirety.
"The Appellants are identified by the victim who identifies them and describes a robbery at knifépoint. They are apprehended within minutes with the proceeds of the robbery and the knife in their joint possession. They *635return the proceeds to the victim while in custody (T.50).
Argued November 6, 1979 —
Decided November 30, 1979.
R. Allen Hunt, for appellants (Case No. 58889).
Bobby Parks, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert, III, Assistant District Attorneys, for appellee.
"The evidence should be taken in the light most favorable to the prevailing party in this case, the State. Jones v. State, 236 Ga. 901 (1976); Bell v. State, 234 Ga. 119 (1975).
"Where there is enough evidence to support the verdict, if believed, the appellate court as trier of questions of law will uphold the verdict. Hudson v. State, 150 Ga. App. 126 (1979); Viener v. State, 150 Ga. App. 175 (1979); Tucker v. State, 243 Ga. 683 (1979).
"The evaluation of explanations is exclusively a jury question. James v. State, 150 Ga. App. 357 (1979).
"The crime is concluded, the proceeds and tools for its commission are in the possession of the Appellant two days later, and there is no other reasonable explanation for that presence.”

Judgment affirmed.


Shulman and Carley, JJ., concur.